ORDER

PER CURIAM.
AND NOW, this 15th day of February, 2012, the Petition for Allowance of Appeal is GRANTED. The issues, rephrased for clarity, are:
1. Is conspiracy to commit third-degree murder a cognizable offense under Pennsylvania law?
*4562. In the alternative, if conspiracy to commit third-degree murder is not a cognizable offense under Pennsylvania law, did the Superior Court contradict this Court’s precedent by failing to modify the judgment to a cognizable offense, ie., conspiracy to commit aggravated assault?
It is further ordered that this appeal is consolidated with the appeals at 142 EAL 2011 and 144 EAL 2011.
It is also hereby ordered that Petitioner’s Application for Permission to File Post-Submission Communication Pursuant to Pa.R.A.P. 2501(a) is DISMISSED as moot.